10/22/2021


1                IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: OP 21-0503

 2

                                         OP 21-0503
 3


 4
      SHYLAH HANWAY,
 5
                         Petitioner,
 6


 7         VS.

 8
      KYLE FOUTS, Montana State Hospital                            OCT 2 2 2021
                                                                  Bowen Greenwood
 9    Administrator, and ADAM MEIER, Director,                  Clerk of Supreme Court
                                                                   Stata of Montana
10    Health and Human Services,
11
                         Respondents.
12


13
                                          ORDER
14


15         Department of Public Health and Human Services ("the Department") has
16
     filed a Motion to File its Response Brief under seal subsequent to filing a
17


18
     Response to Order on Writ of Mandamus.

19         GOOD CAUSE APPEARING:
20
           IT IS ORDERED that the Department of Public Health and Human
21


22   Services' Response Brief to Order on Writ of Mandamus is filed under seal.
23


24
                                                    2A1
25
                   Respectfully submitted this   04°' day of    -C,/C1-0--     , 2021.

26


27


28




                                                                                              1